AdvanceDesigns Variable Annuity AdvanceDesigns Variable Annuity (New York) AdvisorDesigns Variable Annuity AdvisorDesigns Variable Annuity (New York) AEA Valuebuilder Variable Annuity EliteDesigns Variable Annuity EliteDesigns Variable Annuity (New York) NEA Valuebuilder Variable Annuity NEA Valuebuilder Retirement Income Director Variable Annuity Scarborough Variable Annuity SecureDesigns Variable Annuity SecureDesigns Variable Annuity (New York) Security Benefit Advisor Variable Annuity Variflex Variable Annuity Variflex LS Variable Annuity T. Rowe Price Immediate Variable Annuity T. Rowe Price Variable Annuity T. Rowe Price Variable Annuity (New York) SECURITY BENEFIT LIFE INSURANCE COMPANY SBL VARIABLE ANNUITY ACCOUNT VIII SBL VARIABLE ANNUITY ACCOUNT XI SBL VARIABLE ANNUITY ACCOUNT XIV T. ROWE PRICE VARIABLE ANNUITY ACCOUNT VARIFLEX SEPARATE ACCOUNT FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK VARIABLE ANNUITY ACCOUNT A VARIABLE ANNUITY ACCOUNT B T. ROWE PRICE VARIABLE ANNUITY ACCOUNT OF FIRST SECURITY BENEFITLIFEINSURANCE AND ANNUITY COMPANY OF NEW YORK SUPPLEMENT DATED MARCH 4, 2010 TO THE PROSPECTUSES DATED MAY 1, 2009 This supplement describes a proposed transaction affecting Security Benefit Life Insurance Company (“SBL”) and First Security Benefit Life Insurance and Annuity Company of New York (“FSBL”), Security Benefit Corporation (“SBC”), which is the direct parent company of SBL and FSBL, and Security Benefit Mutual Holding Company (“SBMHC”), which is the parent company of SBC and the ultimate parent company of SBL and FSBL. Purchase Transaction. On February15, 2010, SBMHC and certain affiliates entered into definitive agreements with an investor group led by Guggenheim Partners, LLC, which is a global, independent, privately-held, diversified financial services firm with more than $100 billion in assets under supervision. Pursuant to this agreement, a special purpose vehicle owned by the investor group and managed by an affiliate of Guggenheim Partners LLC (the “Investors”) would receive a 100% ownership stake in SBC and consequently acquire control of SBL and FSBL in a proposed purchase transaction (“Purchase Transaction”). The Purchase
